DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
The applicant’s amendments and arguments filed 1/20/2021 have been considered.
The applicant’s amendments now require independent claim 1 to include specific anionic surfactants not taught in the prior art of record.
The closest prior art was found to be YOSHIZAKI; Yukinobu et al.	US 20190300821 A1.
Although Yoshizaki teaches various anionic surfactants (paragraphs 65-69), Yoshizaki fails to teach the combination of the organic amine compound, the protic organic acid molecule with the specific anionic surfactants now required by the instant claims.
Yoshizaki teaches similar compound such as the sulfuric acid ester type anionic surfactant.  However, Yoshizaki fails to provide any teaching or motivation for select from this group the specific surfactants now required.
As Yoshizaki fails to anticipate or render obvious the specific combination of the compounds of instant claim 1, previous prior art rejections are withdrawn.
As no other rejections or objections remain in this case, the instant claims are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1761